     Case 2:20-cv-02096-WBS-AC Document 42 Filed 02/03/21 Page 1 of 2


1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                        EASTERN DISTRICT OF CALIFORNIA
10

11

12    APPLIED UNDERWRITERS, INC., a          NO. 2:20-CV-02096-WBS-AC
      Nebraska corporation; and APPLIED
13    RISK SERVICES, INC., a Nebraska
      Corporation,
14                                           ORDER
                  Plaintiffs,
15

16       v.

17
      INSURANCE COMMISSIONER OF THE
18    STATE OF CALIFORNIA RICARDO LARA,
      in his official capacity;
19    CALIFORNIA DEPARTMENT OF
      INSURANCE DEPUTY COMMISSIONER
20    KENNETH SCHNOLL, in his official
      capacity; CALIFORNIA DEPARTMENT
21    OF INSURANCE DEPUTY COMMISSIONER
      BRYANT HENLEY, in his official
22    capacity; and DOES 1-20.

23                Defendants.
24

25                                ----oo0oo----
26             On January 29, 2021 plaintiffs filed an Ex Parte

27   Application (Docket No. 39) to extend time to respond to

28   defendants’ Motion to Dismiss (Docket No. 34).        Having considered



                                         1
     Case 2:20-cv-02096-WBS-AC Document 42 Filed 02/03/21 Page 2 of 2


1    plaintiffs’ Application, the Response filed by defendants (Docket

2    No. 40), and plaintiffs’ Reply (Docket No. 41), the court finds

3    that good cause exists to extend the deadline for plaintiffs to

4    respond to defendant’s Motion to Dismiss to February 22, 2021,

5    and to extend the hearing on defendants’ Motion to Dismiss to

6    March 22, 2021, subject to some of the conditions proposed by

7    defendants in their Response.

8              IT IS THEREFORE ORDERED that plaintiffs’ Ex Parte

9    Application (Docket No. 39) be, and the same hereby is, GRANTED.
10   Plaintiffs are directed to file their response to defendants’

11   Motion to Dismiss (Docket No. 34) on or before February 22, 2021.

12   Defendants are directed to file their Reply on or before March 8,

13   2021.   The hearing on defendants’ Motion to Dismiss is hereby

14   continued to March 22, 2021, and shall take place at 1:30 p.m.

15   over Zoom.   The Status (Pretrial Scheduling) Conference is hereby

16   continued to April 12, 2021, and shall take place at 1:30 p.m.

17   over Zoom.   The parties are directed to file a Joint Status

18   Report with the court setting forth proposed dates and deadlines

19   in the matter no later than April 5, 2021.
20             IT IS FURTHER ORDERED that the filing of any motions

21   for summary judgment, partial summary judgment, or summary

22   adjudication be, and the same hereby are, STAYED until the court

23   has conducted the hearing on defendants’ Motion to Dismiss.

24   Dated: February 2, 2021

25

26
27

28



                                         2
